Citation Nr: 1134267	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  06-19 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for low back disability.

2.  Entitlement to an increased disability rating for bilateral foot disability with plantar fasciitis, pes cavus deformity, and pronation syndrome, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The Veteran served on active duty from November 1988 to March 1990.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by a United States Department of Veterans Affairs (VA) Regional Office (RO).  In a November 2005 rating decision, the RO denied the Veteran's claim for an increased disability rating for his bilateral foot disability.  In a February 2006 rating decision, the RO denied service connection for a low back disability and for left arm ulnar neuropathy.

In July 2010, the Board denied the appeal for service connection for left arm ulnar neuropathy.  The Board remanded, for the development of additional evidence, the issues of service connection for low back disability and an increased rating for the bilateral foot disability.

The Board is satisfied that there has been substantial compliance with the remand directives regarding the claim for an increased rating for bilateral foot disability.  The Board will proceed with review of that issue.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of service connection for low back disability is addressed in the REMAND portion of the decision below and is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

Left and right foot disorders, including plantar fasciitis, pes cavus deformity, and pronation syndrome, are manifested by plantar surface pain that limits endurance for weightbearing and produces moderate disability in each foot.


CONCLUSIONS OF LAW

1.  Left foot disability, including plantar fasciitis, pes cavus deformity, and pronation syndrome, meets the criteria for a 10 percent disability rating.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2010).

2.  Right foot disability, including plantar fasciitis, pes cavus deformity, and pronation syndrome, meets the criteria for a 10 percent disability rating.
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 5284.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 144 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004). (VCAA notice errors are reviewed under a prejudicial error rule).

With respect to the Veteran's claim for an increased rating for bilateral foot disability, in letters issued in September 2005 and March 2006, VA provided notice to the Veteran regarding what information and evidence is needed to substantiate claims for increased ratings, to include what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The March 2006 letter also advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment.  The notice also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  The letters further advised the Veteran how effective dates are assigned.  The case was last adjudicated in June 2011.

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the claims file contains service treatment records, VA and private medical records, VA medical examination reports, and statements from the Veteran.

In this case, the Veteran was notified and aware of the evidence needed to substantiate the increased rating claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran actively participated in the claims process by responding to notices, reporting for examinations, and submitting evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the 

adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless 
and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Rating for Bilateral Foot Disability

The RO describes the Veteran's service-connected bilateral foot disability as non-resolving plantar fasciitis, semi-rigid pes cavus deformity, and pronation syndrome.  Service connection and a 10 percent disability rating have been in effect for that disability since March 1990.  In September 2005, the Veteran requested an increased rating for that disability.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  

Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2010); see also 38 C.F.R. §§ 4.45, 4.59 (2010).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

The RO has evaluated the Veteran's bilateral foot disability under 38 C.F.R. § 4.71a, Diagnostic Code 5278, for acquired claw foot or pes cavus.  For a disorder affecting both feet, that code provides for ratings as follows:

Marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, marked varus deformity  ......................... 50 percent


All toes tending to dorsiflexion, limitation of dorsiflexion at ankle to right angle, shortened plantar fascia, and marked tenderness under metatarsal heads
   ..................................................... 30 percent

Great toe dorsiflexed, some limitation of dorsiflexion at ankle, definite tenderness under metatarsal heads
   ..................................................... 10 percent

Slight  ................................................ 0 percent

The Veteran's bilateral foot disability involves other disorders in addition to pes cavus.  For foot injuries other than those that are specifically listed in the Rating Schedule, the injury of each foot may be rated at 30 percent if severe, 20 percent if moderately severe, and 10 percent if moderate; with a 40 percent rating for actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2010).

In October 2005, the Veteran had a VA medical examination of his feet.  He reported that he had pain in his feet when he stood for more than an hour or if he tried to lift anything.  He stated that he walked on the outside edges of his feet, because he had pain in his feet when he walked normally.  He indicated that he was unemployed.

The examiner stated that the Veteran had a previous diagnosis of clawfoot, but that the examination saw no clawing of any of the Veteran's toes.  The examiner stated that the Veteran had a moderately high arch that did not flatten significantly with weightbearing, consistent with pes cavus rather than clawfoot.  The examiner noted tenderness with deep palpation along both arches, and pain at the calcaneal insertion of the plantar fascia bilaterally.  The examiner observed that the Veteran had an antalgic gait when walking barefooted.  The examiner provided an impression of pes cavus, rigid, with metatarsalgia.  The examiner stated that the Veteran's feet were tender along the plantar fascia, but did not have typical symptoms of plantar fasciitis.

In a November 2005 statement, the Veteran reported that since the October 2005 examination he had been doing odd jobs that required long periods of standing.  He stated that presently his feet hurt every morning.  He related that he had been trained in warehouse management, but that his feet problems made him unable to do that work, as it involves hard floors and extensive lifting.

In the July 2010 remand, the Board instructed that the Veteran receive a new VA foot examination to determine the current severity of his bilateral foot disabilities.

On VA examination in September 2010, the Veteran reported persistent, daily pain in both feet while standing or walking.  He indicated that pain in his feet limited him to 15 to 30 minutes of standing and a quarter mile of walking.  He stated that he was unemployed since leaving his last employment due to the feet and back pain he had with prolonged standing.  He stated that sometimes his feet cramped while he was driving, and he had to stop the car and get out and stretch his feet muscles.  The examiner observed evidence of pain and tenderness of the feet, noting that the Veteran walked somewhat gingerly.  There was tenderness at the mid plantar aspect of each foot.  On each foot, the forefoot was not dropped, and the toes were positioned normally.  Dorsiflexion of each ankle was limited to 5 degrees.  The examiner found that the Veteran's bilateral plantar fasciitis produced pain that had a significant occupational effect.  The examiner stated that the plantar fasciitis would prevent participation in sports, would have severe effects on chores, shopping, or exercise, and would have moderate effects on driving.

Records of VA outpatient treatment of the Veteran in January 2011 reflect the Veteran's report that he was working as a driver.

On the 2005 and 2010 examinations the Veteran had tenderness in the plantar surfaces of his feet.  His toes were not dorsiflexed, dorsiflexion of his ankles was not limited to a right angle, and there was no finding that his plantar fascia was shortened.  His feet disabilities did not have manifestations that warrant a rating higher than 10 percent under Diagnostic Code 5278.  The Veteran's reports and the 

examination findings fairly consistently indicated, however, that the pain in his feet impacts his activities including work requiring prolonged standing.  Upon consideration of the record, the Board finds the objective findings and subjective complaints more nearly approximate moderate disability of each foot.  Thus, a separate 10 percent rating for each foot under Diagnostic Code 5284 is warranted.  The Board grants a 10 percent rating for each foot, and those ratings constitute an increase over the previously assigned single 10 percent rating for both feet.  The disability in each foot is not shown to reach the level of moderately severe.  The Veteran is able to stand and walk for short to moderate periods, and to hold employment that is not predominantly weightbearing.

The Board has considered whether the Veteran's bilateral feet disabilities present an exceptional or unusual disability picture that renders impractical the application of the regular schedular standards, such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The Board notes that at times during the course of the appeal, the Veteran reported he was unemployed and left jobs that required prolonged standing due to pain in his feet and back.  However, the Veteran has not claimed to be unemployable, and has continued to obtain other forms of employment during the course of the claim.  Most recently it was noted that he works as a driver.  Accordingly, no further action is required.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).



ORDER

Entitlement to a 10 percent rating for left foot disability including plantar fasciitis, pes cavus deformity, and pronation syndrome, is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.

Entitlement to a 10 percent rating for right foot disability including plantar fasciitis, pes cavus deformity, and pronation syndrome, is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.


REMAND

The Veteran asserts that service connection is warranted for a low back condition.  He states that he was told in service that his back pain was related to his bilateral foot disability.  In the alternative, he argues that his low back disability is the result of long marches and/or carrying a backpack during service.

In the July 2010 remand, the Board called for a VA spine examination with claims file review and opinions as to the likelihood that current low back disability was related to service or was caused or aggravated by the bilateral foot disability.  The Veteran had a VA spine examination in September 2010.  The examiner provided the opinion that it is less likely than not that the bilateral foot disability has permanently aggravated the Veteran's low back disorder.  The examiner provided as rationale for the opinion that examination of the Veteran's spine showed a range of motion that would be within normal range for his age.

In a July 2011 written argument, the Veteran's representative raised questions about the November 2010 VA examination and examination report, noting that the examiner had not reported the points in the ranges of motion of the low back at which the Veteran experienced pain.  The representative requested a new VA examination.

The ranges of extension, left lateral flexion, and right lateral flexion of the Veteran's thoracolumbar spine shown in the report of the 2010 VA examination are less than full.  The examiner reported that there was objective evidence of pain on active range of motion.  The examiner indicated that the reduced range of motion does not represent normal for the Veteran due to other factors not related to the disability being examined.  The examiner's statements regarding the range of motion of the Veteran's thoracolumbar spine appear to be somewhat inconsistent.  The Board therefore will remand the low back disability issue for a new examination and opinion.

The Veteran's claim includes the issue of service connection for low back disability on a secondary basis.  The VCAA notices that the RO sent to the Veteran did not address the evidence necessary to substantiate a claim for service connection on a secondary basis.  On remand, the RO/AMC should provide the Veteran notice on that matter.

In addition, the Veteran has reported receiving private treatment for his back disorder from 1991 to 1994.  While earlier in the claim he reported treatment at several private facilities, he only reported treatment during the 1990's for Mary Black Hospital in 1992.  Records from that facility were requested and only more recent treatment records were provided.  The Veteran should be asked to provide pertinent information concerning all private treatment he has had for his low back from 1991 to 1994.

Accordingly, this case is REMANDED for the following actions:

1.  Provide the Veteran notice, in accordance with the VCAA, as to what the evidence must show to support service connection for a disability on a secondary basis, i.e., as secondary to a service-connected disability.

2.  Ask the Veteran to provide the names and addresses of all medical care providers who treated him from 1991 to 1994 for his low back condition.  After securing the necessary release, the RO/AMC should request relevant records from the named providers which are not duplicates of those contained in the claims file. 

3.  Schedule the Veteran for a VA spine examination to address the nature of any low back disability and to obtain an opinion as to whether such is possibly related to service or service-connected disability.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be performed.

Following review of the claims file and examination of the Veteran, the examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran's current low back disability arose during service or is related an injury of event occurring during service.  If not, the examiner should provide an opinion as to whether the Veteran's current low back condition was caused by service or whether the underlying back condition was permanently worsened beyond natural progress (aggravated) by his service-connected bilateral foot disability.  If the examiner finds the bilateral foot disability has aggravated the underlying low back condition beyond normal progression, the examiner should attempt to quantify the degree of worsening.  The medical basis for the opinions reached should be provided.

4.  After completion of the above, review the expanded record and determine if the Veteran's claim can be granted.  If the claim remains denied, issue a supplemental statement of the case and afford the Veteran an opportunity to respond.  Thereafter, return the case to the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of the matter that the Board has remanded.  The Veteran has the right to submit additional evidence and argument on that matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


